Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Claims 1, 4-5, 15-16 and 18-19 are all the claims.
2.	Withdrawn Claims 4-5, 16 and 19 are joined for examination and Claims 6-8 are canceled by Examiner’s Amendment set forth below.
3.	Claims 1, 4-5, 15-16 and 18-19 are all the claims under examination.

Information Disclosure Statement
4.	The IDS’ of 4/9/2021 and 4/9/2021 have been considered and entered. The initialed and dated 1449 forms are attached.
	In the interview of 4/21/2021, the Applicants stated that the IDS of 4/3/2021 was filed primarily to inform the Office of the written opinion from the corresponding PCT/US2020/056698 application. The written opinion is pertinent to the instant claims but concerns cell line variants transfected with the markers OX40 Ligand (OX40L), CD27 Ligand (CD70) and CD28 Ligand (CD28L) unlike those of the instant claims for IgG1, CD40L, TNF-alpha, GM-CSF, and Flt-3L.

Withdrawal of Rejections
Claim Rejections 35 USC § 112, first paragraph 
Written Description

Applicants have demonstrated that the specification provides a reasonable number of working embodiments for the genus of clonally-derived, engineered melanoma tumor cell variants expressing two or more immunomodulators of defined specificity, which when administered to the melanoma patient, in vivo, would produce overall survival when compared to a suitable control.

Claim Rejections - 35 USC § 112, second paragraph
6.    The rejection of Claims 1-2, 7-8, 15 and 18 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn.
a) The Claims 1-2, 7-8, 15 and 18 have been amended to recite “selected from the group consisting of” in Claim 1 in referring to a proper Markush group.

EXAMINER’S AMENDMENT
7 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Beverly W. Lubit on 4/21/2021.
The application has been amended as follows:


REASONS FOR ALLOWANCE
8. 	The following is an examiner’s statement of reasons for allowance: 
	a) Claims 6-8 are canceled to avoid indefiniteness under 35 USC 112(d) wherein the percent variation for the SEQ ID NOs in each of the claims is broadening from the corresponding parent SEQ ID NO in generic Claim 1.
b) Applicants have shown that an immunogenic amount of the allogeneic melanoma tumor cell line variants comprising co-expression of two or more of recombinant membrane expressed immunomodulators: IgG1, CD40L, TNF-alpha, as well as membrane and soluble forms of GM-CSF, and Flt-3L peptides that are effective to elicit an anti-melanoma tumor immune response compared to the parent unmodified melanoma tumor cell line in a melanoma cancer subject. The melanoma tumor cell variants induce an immune response in the recipient cancer patient that cross reacts with the patient’s own (autologous) tumor cells, the effects of which result in enhanced anti-tumor immunity contributing to the increased survival of a vaccinated subject cohort compared to a matched unvaccinated patient cohort.
c) The sequence of SEQ ID NO: 31 (Claim 16) is free from the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
9.	Claims 1, 4-5, 15-16 and 18-19 are allowed.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883.  The examiner can normally be reached on Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LYNN A BRISTOL/Primary Examiner, Art Unit 1643